BLAND, P. J.
(after stating the facts as above.) — The right to the rent for 1900 is controlled by the judgment in the ejectment suit; neither party having appealed therefrom, both are bound thereby. The contention of Mrs. Dix in that suit was, that the foreclosure sale by the trustee was so tainted by misconduct and partiality on his part as not to deprive her of her right to pay the debt and have the deed of trust satisfied. The court found in favor of her contention and gave her time in which to redeem and postpone Wild’s right to possession and suspend foreclosure by the sale under the deed of trust until the expiration of the redemption period. Wild was not given the right to the rents and profits of the premises until after March 1, 1901, and not then if the plaintiff should redeem by that date. Under the judgment, Wild had neither an indefeasible title to the lands, the right to their possession, nor the right to the rents and profits of the premises for the year 1900. As to the rents and profits, they were as much the subject of litigation in the ejectment suit as was the right to possession of the premises. Mrs. Dix was the successful party in respect to the rents for the year 1900, and under the judgment, as well as under the stipulation signed by her and Wild, March 12, 1900, she is entitled to these rents. The judgment is, therefore, reversed and the cause remanded with directions to the circuit court to enter judgment for the plaintiff for $326.12, with six per cent interest thereon from the date plaintiff began this suit.
Reyburn and Goode, JJ., concur.